91 F.3d 130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Claude HOSCH, Plaintiff-Appellant,v.NORTH CAROLINA INDUSTRIAL COMMISSION;  Bandag, Incorporated,Defendants-Appellees.Claude HOSCH, Plaintiff-Appellant,v.GRANVILLE COUNTY SUPERIOR COURT;  Chemical ResidentialMortgage Company;  Bandag, Incorporated,Defendants-Appellees.
Nos. 96-1104, 96-1135.
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1996.Decided July 18, 1996.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-94-91-MC-5, CA-94-95-MC-5)
Claude Hosch, Appellant Pro Se.
E.D.N.C.
No. 96-1104 AFFIRMED;  No. 96-1135 DISMISSED.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In No. 96-1104, the Appellant, Claude Hosch, appeals the district court's order dismissing pursuant to 28 U.S.C. § 1915(d) (1988), all Defendants in a civil suit for monetary damages arising from the denial of worker's compensation and foreclosure upon his home.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Hosch v. NC Industrial Comm., No. CA-94-91-MC-5 (E.D.N.C. Dec. 20, 1995).


2
In No. 96-1135, Hosch appeals the district court's order dismissing some but not all of the Defendants pursuant to 28 U.S.C. § 1915(d) (1988) in another civil suit for monetary damages arising from the same set of circumstances.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders,1 and certain interlocutory and collateral orders.2  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Accordingly, we dismiss appeal No. 96-1135 as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
No. 96-1104, AFFIRMED.


4
No. 96-1135, DISMISSED.



1
 28 U.S.C. § 1291 (1988)


2
 28 U.S.C. § 1292 (1988);  FED. R. CIV. P  . 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949)